United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.S., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
TRANSPORTATION SECURITY
ADMINISTRATION, JOHN WAYNE
AIRPORT, Irvine, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Thomas Martin, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-12
Issued: February 24, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 30, 2008 appellant filed a timely appeal from February 27 and August 6,
2008 decisions of the Office of Workers’ Compensation Programs, denying her traumatic injury
claim. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d), the Board has jurisdiction over the merits
of the claim.
ISSUE
The issue is whether appellant has established that she sustained cervical, lumbar, left
arm and left knee injuries in the performance of duty on December 22, 2007.
FACTUAL HISTORY
On December 23, 2007 appellant, then a 55-year-old security screener, filed a traumatic
injury claim (Form CA-1) alleging that on December 22, 2007 she tripped and fell on a floor

mat, striking her left wrist and left knee and injuring her neck and low back. A coworker
corroborated appellant’s account of the incident.
In a January 25, 2008 letter, the Office advised appellant of the additional medical and
factual evidence needed to establish her claim. It emphasized the importance of submitting a
rationalized report from her attending physician explaining how and why the identified incident
would cause the claimed conditions.
In a December 26, 2007 report, Dr. John G. Miller, an attending Board-certified
radiologist specializing in family practice, related that appellant fell at work on December 22,
2007 and sustained a lumbar strain, left hip contusion and a left knee injury with possible
collateral ligament tear. Appellant was instructed to keep the leg elevated.
In a January 18, 2008 note, Dr. Douglas A. Di Siena, an attending chiropractor, held
appellant off work through February 15, 2008. He submitted reports through February 12, 2008
diagnosing a lumbar sprain cervical and thoracic strains and lumbar disc syndrome.
In a February 20, 2008 report, Dr. Bijan Zardouz, an attending Board-certified
neurologist, stated that appellant had findings indicative of left cervical and left ulnar
neuropathy. He requested authorization for electrodiagnostic testing.
By decision dated February 27, 2008, the Office denied the claim on the grounds that
causal relationship was not established. It accepted that the December 22, 2007 incident
occurred at the time, place and in the manner alleged. However, appellant submitted insufficient
rationalized medical evidence to establish that the incident caused the claimed injuries.
In a May 2, 2008 letter, appellant requested reconsideration. She submitted additional
evidence.
In a February 22, 2008 report, Dr. Zardouz provided a detailed history of injury and
treatment. He related appellant’s account of lumbar weakness and left upper and lower
extremity pain. On examination, Dr. Zardouz found a positive Tinel’s sign at the left wrist and
elbow. He obtained electromyography and nerve conduction velocity testing showing moderate
left carpal tunnel syndrome and bilateral S1 sensory root dysfunction. Dr. Zardouz diagnosed
status post fall, landing on the left elbow, left knee and left side of the body, musculoligamentous
sprain/strain of the left cervical, shoulder and lumbar regions, possible C8-T1 sensory root
dysfunction causing dysesthesias in the left hand and left median and ulnar nerve dysfunction.
In a March 5, 2008 report, Dr. John D. Dorsey, an attending Board-certified orthopedic
surgeon, provided a history of injury and treatment and reviewed the medical record. On
examination he found pain with cervical range of motion, paracervical spasm and a positive
compression test, normal range of motion of all joints of the left upper extremity, normal lumbar
range of motion but with complaints of pain. Dr. Dorsey obtained x-rays showing degenerative
disc disease at C4-5, C5-6 and L5-S1. He diagnosed cervical sprain/strain with aggravation of
degenerative disc disease, C6-7 dysfunction in the left upper extremity, left elbow and wrist
contusions with electrodiagnostic evidence of carpal tunnel syndrome, lumbosacral sprain/strain
with aggravation of degenerative disc disease, radiculopathy in the left lower extremity and a

2

resolving left knee contusion. Dr. Dorsey opined that the December 22, 2007 fall was the direct
cause of all the diagnosed conditions. He found appellant disabled for work due to her injuries.
Dr. Di Siena released appellant to full duty on a part-time basis as of June 24, 2008. He
found appellant permanent and stationary as of July 29, 2008.
By decision dated August 6, 2008, the Office denied modification on the grounds that
causal relationship was not established. It found that appellant submitted insufficient
rationalized medical evidence establishing that the December 22, 2007 incident caused the
claimed injuries. The Office further found that Dr. Di Siena did not qualify as a physician under
the Federal Employees’ Compensation Act as he failed to diagnose a spinal subluxation by x-ray.
LEGAL PRECEDENT
An employee seeking benefits under the Act1 has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an “employee of the United
States” within the meaning of the Act; that the claim was filed within the applicable time
limitation; that an injury was sustained while in the performance of duty as alleged; and that any
disability and/or specific condition for which compensation is claimed are causally related to the
employment injury.2 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.3
In order to determine whether an employee sustained a traumatic injury in the
performance of duty, the Office begins with an analysis of whether “fact of injury” has been
established. Generally, fact of injury consists of two components that must be considered
jointly. First, the employee must submit sufficient evidence to establish that he or she actually
experienced the alleged employment incident.4 Second, the employee must submit sufficient
evidence, generally only in the form of medical evidence, to establish that the employment
incident caused a personal injury.5
ANALYSIS
The Office accepted as factual that, on December 22, 2007, appellant tripped and fell on a
floor mat, striking her left arm, leg and the left side of her body. It denied appellant’s claim for
neck, low back, left arm and left knee injuries on the grounds that causal relationship was not
established. The Board notes, however, that the medical evidence submitted by appellant
generally supports that she sustained cervical, lumbar, left arm and left leg injuries in the
December 22, 2007 fall.
1

5 U.S.C. §§ 8101-8193.

2

Joe D. Cameron, 41 ECAB 153 (1989).

3

See Irene St. John, 50 ECAB 521 (1999); Michael E. Smith, 50 ECAB 313 (1999).

4

Gary J. Watling, 52 ECAB 278 (2001).

5

Deborah L. Beatty, 54 ECAB 340 (2003).

3

Dr. Miller, an attending Board-certified radiologist specializing in family practice,
submitted a December 26, 2007 report noting the December 22, 2007 incident. He opined that
appellant sustained a lumbar strain, left hip contusion and a left knee injury as a result of the fall.
Dr. Zardouz, an attending Board-certified neurologist, submitted February 20 and 22,
2008 reports providing a detailed account of the December 22, 2007 incident and subsequent
treatment. He opined that the December 22, 2007 fall caused left cervical, shoulder and lumbar
sprains and left median and ulnar nerve dysfunction.
Dr. Dorsey, an attending Board-certified orthopedic surgeon, provided a March 5, 2008
report noting a history of injury and treatment and reviewing the medical record. He performed
a detailed clinical examination and obtained x-rays. Dr. Dorsey diagnosed cervical and lumbar
strains with aggravation of degenerative disc disease, C6-7 dysfunction in the left upper
extremity, left elbow and wrist contusions, left carpal tunnel syndrome, radiculopathy in the left
leg and a left knee contusion. He opined that all diagnosed conditions directly resulted from the
December 22, 2007 fall.
Appellant also submitted reports from Dr. Di Siena, a chiropractor, who did not diagnose
a spinal subluxation by x-ray. Therefore, Dr. Di Siena does not qualify as a physician under the
Act for the purpose of this case. His opinion carries no medical weight.6
Although the opinions of Dr. Dorsey, Dr. Miller and Dr. Zardouz are not sufficiently
rationalized7 to meet appellant’s burden of proof in establishing her claim, they stand
uncontroverted in the record and are, therefore, sufficient to require further development of the
case by the Office.8 In particular, Dr. Dorsey and Dr. Zardouz both evinced a detailed
knowledge of the December 22, 2007 incident and reviewed the medical record. They
performed extensive clinical examinations and obtained test results showing objective
pathologies. However, the Office did not undertake further development of the medical record,
such as referring the record to an Office medical adviser or referring appellant for a second
opinion examination. In view of the above evidence, the Board finds that the Office should have
referred the matter to an appropriate medical specialist to determine whether appellant sustained
neck, low back, left arm, left leg or other injuries as a result of the accepted December 22, 2007
incident.
Proceedings under the Act are not adversarial in nature and the Office is not a
disinterested arbiter. While the claimant has the burden to establish entitlement to compensation,
the Office shares responsibility in the development of the evidence. It has the obligation to see

6

Section 8101(2) of the Act provides that the term “physician” includes chiropractors only to the extent that their
reimbursable services are limited to treatment consisting of manual manipulation of the spine to correct a
subluxation as demonstrated by x-ray to exist. 5 U.S.C. § 8101(2). See Thomas W. Stevens, 50 ECAB 288 (1999);
George E. Williams, 44 ECAB 530 (1993).
7

See Frank D. Haislah, 52 ECAB 457 (2001); Jimmie H. Duckett, 52 ECAB 332 (2001) (medical reports not
containing rationale on causal relationship are entitled to little probative value).
8

John J. Carlone, 41 ECAB 354 (1989); Horace Langhorne, 29 ECAB 280 (1978).

4

that justice is done.9 Accordingly, once the Office undertakes to develop the medical evidence
further, it has the responsibility to do so in a proper manner. Therefore, the Board finds that the
case must be remanded to the Office for preparation of a statement of accepted facts concerning
appellant’s working conditions and referral of the matter to an appropriate medical specialist,
consistent with Office procedures, to determine whether appellant may have developed right
carpal tunnel syndrome as a result of performing his employment duties. Following this and any
other development deemed necessary, the Office shall issue an appropriate decision in the case.
CONCLUSION
The Board finds that the case is not in posture for a decision. The case will be remanded
to the Office for further development of the medical evidence.
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated August 6 and February 27, 2008 are set aside and the case
remanded for further development consistent with this decision.
Issued: February 24, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

9

Jimmy A. Hammons, 51 ECAB 219 (1999); Marco A. Padilla, 51 ECAB 202 (1999); John W. Butler, 39 ECAB
852 (1988).

5

